DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Niikura et al. US 9,359,157 (hereinafter “Niikura) in view of by De La Hamayde US 8,628,075 (hereinafter “De La Hamayde”).
Regarding claim 7, Niikura teaches a sheet accommodating apparatus comprising: 
a main body portion (2, FIG. 1); 
a loading portion (31) that is provided in the main body portion and supports a portion of a sheet loaded thereon from below; 
a lifting unit (4 and 36) that lifts the loading portion; and 
a supporting portion (13) that is connected to the main body portion and supports another portion of the sheet from below during a process in which the loading portion is lifted,
wherein a transportation unit that transports the sheet loaded onto the loading portion is provided, and 
wherein the transportation unit is configured to blow air (by 11) to the sheet loaded onto the loading portion.
Niikura fails to explicitly teach wherein the transportation unit is configured to suck an uppermost sheet to transport the uppermost sheet.
De La Hamayde, with reference to FIG. 1, teaches the known concept of a transportation unit (15, 22) that blows air and sucks (“suction device” connected to a perforated belt 15) an uppermost to positively ensure the top sheet is separated and gripped by the transportation unit thereby effectively feeding the topmost sheet downstream.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Niikura’s transportation unit to suck a topmost sheet as taught by De La Hamayde in order to ensure the top sheet is separated and gripped by the transportation unit thereby effectively feeding the topmost sheet downstream.
Regarding claim 9, wherein a height of a loading surface of the supporting portion onto which the sheet is loaded is greater than a height of a loading surface of the loading portion in a case where the loading portion is at a lowermost lowering position.
Regarding claim 21, wherein the uppermost sheet is sucked by a suction unit (“suction device” of De La Hamayde).
Allowable Subject Matter
Claims 1-6, 8, 10-13, 16-18 and 20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (Applicant did not put claim 7 into independent form including subject matter of intervening claim 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653